Continuation of 12:
Applicant’s arguments and the examiner’s response:
1. Applicant’s arguments 1: The applicant’s arguments page 9-10, recite, “The Examiner concedes that neither Kadiri nor Dalsgaard explicitly teach, "determining, prior to the DMTC occasion, that a type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion; and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE; and by tuning a receiver to no longer listen for control channel information during the DMTC," as recited in previously presented claim 1. (See 11 /19/21 Office Action, p.8). Specifically, the Examiner cites paragraphs [0163]-[0167] of Novlan to allegedly teach or suggest "and by tuning a receiver to no longer listen for control channel information during the DMTC," as recited in previously presented claim 1. (See Id. at p.9). Novlan discloses that the UE considers the control signaling is not decoded correctly and discards the signaling. (See Novlan, [0163]). It seems the Examiner asserts that discarding the signaling if the control signal is not decoded is equivalent to tuning a receiver to no longer listen for control channel information during the DMTC, as recited in claim 1... Thus, it is respectfully submitted that Novlan fails to teach or suggest at least a receiver that is turned to no longer listen for control channel information, as recited in claim 1”.

2. The examiner’s response 1:  The examiner respectfully disagrees. The examiner’s rejection is based on the recited claim limitation and the examiner interpret the claim limitations under BRI. Neither Kadiri nor Dalsgaard explicitly teach, however, Novlan teaches: and by tuning a receiver to no longer listen for control channel information during by tuning a receiver to no longer listen for control channel information during the DMTC, taught by Novlan into the system of  Kadiri in order to utilizing a transmission scheme maintaining the same DRS transmission overhead while adapting the DMTC period configured for a UE. Hence said arguments are traversed.
3. Applicant’s arguments 2: The applicant’s arguments page 11, recite, “The Applicant respectfully submits that Kadiri and Dalsgaard, alone or in combination, fail to cure the deficiencies of Novlan as described above with respect to claim 1, at least because the cited references are silent with regard to "determining to utilize a sleep mode of processing related to perfom1ing measurements in the unlicensed spectrum during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE and by tuning a receiver to preemptively no longer listen for control channel information during the DMTC, " as recited in amended claim 1. Therefore, the cited references, alone or in combination, fail to disclose or suggest the full recitation of amended claim 1”.

	4.  The examiner’s response 2:  The examiner respectfully disagrees. The applicant’s argument is based on the amended limitation and said amendments do not have support in the 

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                         
/KIBROM T HAILU/Primary Examiner, Art Unit 2461